Citation Nr: 0706651	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-00 179A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
psychiatric disability, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which rating decision, among other 
things, continued a previously assigned rating of 30 percent 
for psychiatric disability and denied TDIU.  Subsequently, by 
a January 2005 rating decision, the Lincoln, Nebraska RO 
awarded a 50 percent rating for service-connected psychiatric 
disability.

The Board notes that the veteran's appeal initially included 
four issues, including the two captioned on the title page 
above.  On January 18, 2005, the RO received written 
correspondence from the veteran indicating that the recent 
decision by the RO that increased his rating for psychiatric 
disability had satisfied his appeal of all of the issues then 
on appeal.  However, on the same day, the RO also received 
correspondence from the veteran's attorney indicating that 
the two captioned issues were to be appealed.  
Notwithstanding the veteran's withdrawal of all issues on 
appeal, the RO accepted the attorney's letter as a 
substantive appeal of the two captioned issues, and they are 
thereby before the Board.  

The Board also notes that additional evidence was received by 
the Board after the case was certified by the RO to the 
Board.  Normally, absent a waiver from the veteran, a remand 
is necessary when evidence is received by the Board that has 
not been considered by the agency of original jurisdiction 
(AOJ).  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the Board 
notes that the evidence received in December 2006 is medical 
evidence related to another claim being pursued by the 
veteran, and is therefore not pertinent to the issues here on 
appeal.  A remand is therefore not necessary.

The Board notes that, since this case was certified to the 
Board, the veteran's attorney submitted correspondence 
indicating that the veteran wished to reopen a claim of 
service connection for residuals of a stroke, including 
paralysis, and also wished to reopen his claim for increased 
evaluation of his service-connected paranoid schizophrenia.  
As noted on the title page, the issue of an increased 
evaluation of the veteran's service-connected psychiatric 
disability is already on appeal, and will be decided below.  
The issue of reopening a claim of service connection for 
residuals of a stroke is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability is 
evidenced by full range of affect, logical and goal-directed 
thought process, some circumstantiality and occasional 
tangentiality, and no suicidal or homicidal ideations or 
psychotic symptoms; the veteran has fair insight and 
judgment.  

2.  The veteran's service-connected disability does not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
psychiatric disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 
9203, 9432 (2006).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004, before the St. Louis RO decision, and again in May 
2005.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue, and the text of the relevant portions of the VA 
regulations.  

The Board notes that the notifications did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the question of an effective date is not now before 
the Board.  Consequently, a remand is not necessary.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
attempted to obtain Social Security Administration (SSA) 
records.  (SSA responded that it was unable to locate any 
records related to the veteran.)  VA has no duty to inform or 
assist that was unmet.

II.  Background

The veteran was diagnosed with paranoid psychosis in 
September 1977.  As this occurred within one year of his 
discharge from service, he was presumptively service 
connected for what was then described as paranoid 
schizophrenia.  More recently, he has been diagnosed as 
having a bipolar disorder and the RO has re-characterized the 
service-connected disability to recognize the change.  
Treatment records throughout the years indicate that, with 
only limited exceptions, the veteran's psychiatric 
symptomatology has remained stable for many years, primarily 
because he has stayed on his medication.  

For example, the report of a special neuropsychiatric 
examination in August 1979, less that two years following 
initial diagnosis, reported that the veteran's schizophrenic 
reaction disorder was in partial remission, that he had 
steady work, and was also a full-time student at a local 
college.  An October 1992 discharge note, demonstrating one 
of the exceptions to the general trend, indicates that the 
veteran was hospitalized for a manic episode.  On discharge, 
though, the veteran was noted to be showing great insight 
into his illness and the need for compliance with his 
medication and follow-up.  The discharge note concluded that 
the veteran had progressed a great deal from his aggression 
and paranoia on admission, and had a fairly good prognosis if 
he continued with his treatment.  

A February 1996 social worker's treatment note shows that the 
veteran reported that he had been laid off his job in a 
dental office after working there for three years.  He was 
let go because the office was overstaffed.  The report 
indicated that the veteran was handling the layoff well, and 
was hoping to get employment where his children were 
currently working.  The veteran admitted some financial 
concerns, but denied functioning problems or excessive 
depression, because he was taking his medication as 
prescribed.  Another note two months later indicated that the 
veteran was still unemployed, but had numerous leads that he 
was hopeful would result in employment.  He indicated that 
his wife was pressuring him to find a job, but that he was 
taking his time in finding a job so that he could find one 
with real growth potential.  He was reported to be in good 
spirits and not overly anxious or depressed.  He appeared to 
be satisfied with his lifestyle, with the exception of his 
current unemployment.  

A November 1996 treatment note revealed that the veteran was 
on his way to earning a decent wage again by way of a 
cleaning business that he had started.  However, he reported 
that he had recently fallen about seven feet and had severely 
broken his right arm.  He expressed concern that he might not 
be able to return to his new business because of this.  The 
social worker noted that the veteran denied any mental 
difficulties since his accident, and did not appear overly 
anxious or depressed; thoughts seemed organized with no 
evidence of psychotic thinking.  It was noted that the 
veteran's medication seemed to be holding his symptoms in 
fairly good remission.  

A treatment note dated in July 1997 shows that the veteran's 
bipolar disorder with psychosis was considered in remission.  
A treatment note dated in November 2000 reported that the 
veteran's moods had been relatively stable, that he had 
completed occupational therapy, and had become manager of an 
apartment house.  The reporting psychiatrist noted that the 
veteran's "self esteem ha[d] soared."  This and other 
treatment notes indicate that the veteran has experienced 
familial difficulties related to the behavior of a son.  The 
doctor also noted that, since the veteran had made excellent 
progress, the frequency of assessments was to be less than 
the previous interval.  

A March 2001 mental health clinic note indicated that there 
was no evidence of psychotic or suicidal symptomatology at 
the time.  An April 2002 assessment by another psychiatrist 
found the veteran demonstrated full continuity of 
associations, with euthymic mood and an affect consistent 
with his mood; he reported no evidence of psychotic symptoms.  
An August 2002 report by a clinical social worker reported 
that the veteran's illness was seemingly in fairly good 
remission due to medication and adequate social supports.  A 
March 2003 treatment note indicated that the veteran had 
applied for a job at a local Air Force base, but that he had 
not heard anything yet.  The veteran denied any mental 
difficulties as he was taking his medication regularly.  

A December 2003 mental health clinic note reported that the 
veteran had not had any relapse of symptoms, although he 
remained at risk of deterioration if placed in a stressful 
situation.  In such an event, the examiner predicted that the 
veteran would become very irritable, have problems with 
impulse control, and would be unable to adapt to the stress 
of the work environment.  The examiner found the veteran had 
good eye contact and was cooperative, with spontaneous speech 
and some circumstantiality, but no tangentiality was noted.  
Mood was euthymic; affect was superficial; he was alert and 
oriented as to time, person, and place; judgment and memory 
were fair, and attention and concentration were said to be 
limited.  A diagnosis was made utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was bipolar disorder with 
psychotic features.  Axis II (personality disorders and 
mental retardation) and the Axis III (general medical 
conditions) diagnoses were deferred.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
financial and family relations.  The Axis V (global 
assessment of functioning (GAF) score) report was 50.  

Concurrent with the appeals of these claims, the veteran 
applied for service connection for a back condition and 
fractured right radius.  He was scheduled for an examination 
in association with these claims, but a March 8, 2004, note 
in the veteran's VA medical files indicates that he did not 
want to appear for an examination.  He reported that he had 
told the RO that he was not trying to get an increase in his 
psychiatric disability rating, but, rather, was trying to get 
SSA disability due to not being able to work because of his 
wrist condition.  

A December 2004 report by a VA psychiatrist indicated that 
the veteran reported that he was doing fine.  The doctor 
reviewed the veteran's history as regards his disorder, 
noting that the diagnosis had been changed from paranoid 
schizophrenia to bipolar disorder.  The veteran reported that 
he had been free of psychotic symptoms for over 20 years, and 
was last hospitalized about 15 years previously.  The 
examiner classified a single incident in the late 1970s when 
the veteran overdosed on antihypertensives as a suicide 
attempt.  Otherwise, there was no history of violence or 
suicidal or homicidal acts.  The veteran reported that he was 
currently planning to retire.  The mental status examination 
revealed a neatly dressed veteran with good eye contact who 
was pleasant and cooperative.  Speech was slightly increased 
in amount.  Mood was "okay."  Affect had full range, and 
thought process was logical and goal-directed, although there 
was some circumstantiality and occasional tangentiality.  The 
veteran denied any suicidal or homicidal ideations, and any 
auditory or visual  hallucinations.  He was alert and 
oriented as to time, person, and place.  Insight and judgment 
were described as fair.  

The DSM-IV Axis I diagnosis was bipolar affective disorder, 
type I.  Axis II diagnosis was deferred.  Axis III diagnoses 
are not relevant here.  In Axis IV the examiner identified 
mild psychosocial pressures.  The Axis V GAF score was 65; 
the best in the last year was 70.

III.  Analysis

A.  Psychiatric Disability

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's paranoid schizophrenia is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9203.  Under Diagnostic Code 
9203, a 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

Applying the evidence of record to the rating criteria, the 
Board finds that an award higher than the currently assigned 
50 percent disability evaluation is not warranted.  The most 
recent medical evidence of record showed that the veteran 
reported for his appointment neatly dressed and had good eye 
contact; he was pleasant and cooperative.  Speech was 
slightly increased in amount; mood was "okay."  Affect had 
full range, and thought process was logical and goal-
directed, although there was some circumstantiality and 
occasional tangentiality.  The veteran denied any suicidal or 
homicidal ideations, or any auditory or visual  
hallucinations.  He was alert and oriented as to time, 
person, and place.  Insight and judgment were described as 
fair.  These findings are not consistent with the criteria 
for a higher rating.

The evidence does not show that the veteran has deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation.  Nor does he exhibit obsessional rituals that 
interfere with routine activities.  There is no evidence of 
speech that is intermittently illogical, obscure, or 
irrelevant, and there is no near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  There is also no evidence of 
impaired impulse control, such as unprovoked irritability 
with periods of violence.  There is no evidence of spatial 
disorientation or of neglect of personal appearance and 
hygiene.  The December 2003 psychiatric report noted that the 
potential was present for psychotic symptoms under stress, 
but also noted that the veteran had in fact not had any such 
symptoms in the recent past.  Moreover, the December 2004 
psychiatrist's report indicated that the veteran had been 
free of psychotic symptoms for over 20 years.  The only 
indication of record related to difficulty in adapting to 
stressful circumstances or inability to establish and 
maintain effective relationships relates to ongoing familial 
incidents involving the veteran's son.  

The Board observes that the December 2004 psychiatric report 
indicated that the veteran's current GAF score was 65, and 
that the best in the past year was 70.  A GAF score of 61 - 
70 is defined as "Some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  Clearly, with GAF 
scores in this range, indicative of some mild symptoms, the 
veteran does not meet the rating criteria for a higher, 70 
percent, award, which, as noted, is for application when 
there is occupational and social impairment with deficiencies 
in most areas.  Although he had a lower score earlier, such 
as in December 2003, and while the December 31, 2003, 
examiner opined that the veteran was unable to obtain or 
maintain gainful employment due to service-connected bipolar 
disorder, this opinion appears to have been based on the risk 
of a relapse of symptoms should the veteran not adhere to his 
treatment regimen or be placed in a stressful situation.  The 
Board gives very little weight to such an opinion-one based 
on possibilities rather than the reality of the current level 
of disability.  See discussion below regarding employability.  
As noted above, the evidence does not suggest that the 
veteran in fact experiences any symptoms consistent with the 
criteria for the 70 percent rating.

In sum, taking into account all of the evidence of record, 
the Board finds that criteria for an increased rating for the 
veteran's service-connected psychiatric disability have not 
been met, and the veteran's claim is therefore denied.

B.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2006).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service connected for only one 
disability, paranoid schizophrenia (now diagnosed as bipolar 
affective disorder), rated as 50 percent disabling.  The 
combined level of the veteran's disability therefore is also 
50 percent.  With the veteran's highest rated service-
connected disability rated at 50 percent, and the combined 
evaluation also 50 percent, the veteran does not meet the 
criteria of 38 C.F.R. § 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are exceptional circumstances in 
the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the only substantive evidence that the veteran is 
unemployable because of his sole service-connected disability 
is the December 2003 comment made by the VA staff physician 
that the veteran was unable to obtain or maintain gainful 
employment due to his diagnosis of bipolar disorder with 
psychotic features.  The Board finds, however, that the 
preponderance of the evidence of record outweighs this 
singular opinion.  First, by this physician's own report, the 
veteran has been maintaining his medication regimen and has 
not had any relapse of symptoms "for a long time;" he had 
only the potential for recurrence of symptoms under stressful 
situations.  

Moreover, the more recent evaluation, which did not 
specifically address the issue of employability, nevertheless 
noted that the veteran was currently planning to retire.  
This examiner assigned a current GAF score of 65, with the 
best GAF score in the past year being 70.  As noted 
previously, GAF scores in this range are indicative of mild 
symptoms, including some difficulty in occupational 
functioning, but not indicative of unemployability.  

The Board also observes that the veteran has been able to 
maintain employment throughout most of the period of 
disability, albeit with apparently frequent changes of jobs.  
Moreover, the evidence is that the changes of jobs has not 
been related to his single service-connected disability.  He 
was laid off from employment at a dental office because of 
overstaffing there.  He left one job in order to take 
advantage of a job managing an apartment building that also 
provided housing.  Having started his own business that 
reportedly had good prospects for success, he sustained a 
serious injury to his right arm that apparently precluded his 
return to that endeavor.  In fact, as noted above, the 
veteran indicated that he sought SSA disability due to not 
being able to work specifically because of his wrist 
condition, not because of his service-connected psychiatric 
disability.

The current evidence of record does not demonstrate that the 
veteran's single service-connected disability, by itself, has 
resulted in frequent periods of hospitalization or marked 
interference with employment as to render impractical the 
application of the regular schedular standards, which is the 
governing norm in exceptional cases.  38 C.F.R. § 3.321.  

Finally, the Board notes that the rating schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the AOJ for referral to the VA 
Central Office for consideration of an extraschedular 
evaluation as regards the TDIU claim is not warranted.


ORDER

Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 50 percent disabling, 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


